DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 20160285064, provided on IDS 07/20/2020), and further in view of Helms et al. (US 20180085744). 
Regarding claims 1, 4, 6-11 and 14, Hatta discloses a separator including a substrate formed from a porous film [0045], a surface layer including a high porosity layer is a porous layer formed on at least one surface of the substrate ([0053], [0055]). The high porosity layer regarded as the outermost surface of the separator is produced into cross-sectional concavo-convex shapes, the high-porosity layer refers to a part which includes convexities constructed from a resin material and particles such as solid particles, such as at least any kind of inorganic particles and organic particles including and concavities existing as cavities [0058].  Examiner notes the high porosity layer reads on the claimed composition comprising a microporous polymer (resin). Hatta further discloses the convexities of the high-porosity layer may be formed in an integral form and the concavities formed from pores [0070]. The high-porosity layer has a porosity ranging from about 25 to 83% [0076]. Examiner notes 25 to 83% overlaps with the claimed range of at least 5% to 50%.  It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. 
 (Claims 6 and 7)
Hatta further discloses the convexities of the high-porosity layer are composed of solid particles, such as lithium compounds such as LiF may also be used [0079], representing the inorganic halide. (Claims 8 and 9) Hatta further discloses the content of the particles is preferably from 70% by mass to 98% by mass relative to the total mass of the particles and the resin material in the high porosity layer [0084]. (Claims 10 and 11)  
 Hatta does not disclose the microporous polymer comprises a polymer of intrinsic microporosity. Helms teaches the use of polymers of intrinsic microporosity in separator systems to selectively restrict passage of particular ions through the separator. Due to their wide diversity and structural properties, polymers of intrinsic microporosity may be advantageous for separator systems [0004]. Polymers of intrinsic microporosity may advantageously be selected based on their inherent pore size to selectively restrict large ions by size sieving, while allowing smaller ions to transport through the pores [0004].  Inclusion of a support membrane may be useful with polymers of intrinsic microporosity to provide additional features or functionality to the polymers of intrinsic microporosity, such as additional structural strength, shape or form template and safety features. Helms further teaches inclusion of a support membrane with a polymer of intrinsic microporosity may facilitate use of the polymer of intrinsic microporosity as a separator in an electrochemical cell [0006]. Helms further discloses wherein the separator comprises a polymer of intrinsic microporosity [0008].  It would have been obvious to one having ordinary skill in the art to include polymers of intrinsic microporosity in the microporous polymer (high porosity layer) of Hatta in order to further prevent degradation of the battery by utilizing the polymer of intrinsic microporosity to facilitate a selective ion transport.  Examiner notes that a PIM polymer is a network polymer with high fractional free volume. (Claims 1, 4 and 14). 
Regarding claim 3, Modified Hatta discloses all of the limitations as set forth above in claim 1. Modified Hatta does not disclose the inorganic component is structured with domains nominally at a length scale of 0.5-2 nanometers. Examiner notes that the inorganic filler is embedded and filled into the voids of the polymer.  The inorganic filler cannot be bigger than the voids in the polymer. In an effort to optimize the role of the inorganic filler, it would have been obvious to one having ordinary skill in the art to have the inorganic filler of modified Hatta be at a length scale of 0.5-2 nanometers in order to fill in the voids of the polymer. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 IIA. (Claim 3) 
Regarding claim 12, modified Hatta discloses all of the limitations as set forth above in claim 1. Modified Hatta does not disclose a composition of claim 1, prepared by solution casting with the polymer, in-polymer-pore-transformation of inorganic precursors, vapor deposition, or chemical transformation with the polymer.  The limitation, “prepared by casting with the polymer…” is product by process language.  The product is considered to be the same as applicant claims as the process does not provide for a different product made. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.I (Claim 12)
Regarding claim 13, modified Hatta discloses all of the limitations as set forth above in claim 1. Modified Hatta further discloses examples of the negative electrode material include lithium titanate [0167].  Hatta further discloses the high-porosity layer may be formed on the negative electrode-facing side [0059]. (Claim 13)
Regarding claim 15, modified Hatta discloses all of the limitations as set forth above in claim 14. Modified Hatta further discloses electrode assembly laminating electrodes and a separator [0146].   Modified Hatta further discloses the high-porosity layer 3b accomplishes its functions as a part of the separator, the high-porosity layer may be formed on the negative electrode-facing side [0059]. (Claim 15)
Regarding claim 16, modified Hatta discloses all of the limitations as set forth above in claim 13. Modified Hatta further discloses a non-aqueous electrolyte secondary battery comprising a non-aqueous electrolyte [0053], and a negative electrode and positive electrode [0146]. (Claim 16)
Regarding claim 17, modified Hatta discloses all of the limitations as set forth above in claim 16. Hatta discloses a separator including a substrate formed from a porous film [0045], a surface layer including a high porosity layer is a porous layer formed on at least one surface of the substrate ([0053], [0055]). The high porosity layer regarded as the outermost surface of the separator is produced into cross-sectional concavo-convex shapes, the high-porosity layer refers to a part which includes convexities constructed from a resin material and particles such as solid particles, such as at least any kind of inorganic particles and organic particles; and concavities existing as cavities [0058].  Examiner notes the high porosity layer reads on the claimed composition comprising a microporous polymer (resin). Hatta further discloses the convexities of the high-porosity layer may be formed in an integral form and the concavities formed from pores  Hatta further discloses the convexities of the high-porosity layer are composed of particles such as solid particles, such as at least any kind of inorganic particles and organic particles,  lithium compounds such as LiF may also be used [0079]. Hatta further discloses the content of the particles is preferably from 70% by mass to 98% by mass relative to the total mass of the particles and the resin material in the high porosity layer [0084]. (Claim 17)
Response to Arguments
Applicant’s arguments, filed October 6, 2021, have been fully considered and are persuasive.  The 35 U.S.C. §103 over Less in view of Ahn has been withdrawn. Hatta is stilled being relied upon to teach the microporous polymer composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722